Exhibit Media Contact: Jen Bernier MIPS Technologies, Inc. +1 650 567-5178 jenb@mips.com MIPS Technologies Announces Executive Departure MOUNTAIN VIEW, Calif. – February 3, 2009 – MIPS Technologies, Inc. (NasdaqGS: MIPS), a leading provider of industry-standard architectures, processors and analog IP for digital consumer, home networking, wireless, communications and business applications, today announced the departureof Chief Operating Officer John Derrick, effective February 6, 2009. The Processor Business Group will now be managed directly by John Bourgoin, MIPS Technologies’ president and CEO. “John’s leadership was instrumental in driving MIPS Technologies’ return to profitability this past quarter,” said Bourgoin. “He drove a series of operational and structural changes over the past 12 months that have strengthened our overall financial position and helped contain costs worldwide.
